CATALYST PAPER CORPORATION MANAGEMENT’S DISCUSSION AND ANALYSIS RESTATED AND PRESENTED IN ACCORDANCE WITH U.S. GENERALLY ACCEPTED ACCOUNTING PRINCIPLES MANAGEMENT’S DISCUSSION AND ANALYSIS The following management discussion and analysis (“MD&A”) of Catalyst Paper Corporation (the “Company”) should be read in conjunction with the unaudited interim consolidated financial statements for the three-month and six-month periods ended June 30, 2009 and June 30, 2008, the three-month period ended March 31, 2009, and the Company’s most recent annual report for the year ended December 31, 2009, as restated and presented in accordance with U.S. generally accepted accounting principles (“GAAP”). Throughout this discussion, reference is made to EBITDA, which represents earnings before interest, taxes, depreciation and amortization, impairment, and before other non-operating income and expenses as well as EBITDA before specific items, average delivered cash costs per tonne before specific items, net earnings (loss) attributable to the Company before specific items, net earnings (loss) per share attributable to the Company’s common shareholders before specific items, and free cash flow.Free cash flow is a non-GAAP measure, calculated as EBITDA after capital expenditures, interest and taxes paid, and adjustments to reflect employee future benefit payments.The closest GAAP measure is cash provided by operations less cash used by investing activities.Management believes these measures are useful to evaluate the performance of the Company and its business segments.GAAP does not define a method of calculating these measures, securities regulations require that non-GAAP measures be clearly defined and qualified, and reconciled with their nearest GAAP measure.The definition, calculation, and reconciliation of these non-GAAP measures is provided in Section 8, “Non-GAAP measures”. In accordance with industry practice, in this MD&A, the term “tonne” or the symbol “MT” refers to a metric tonne and the term “ton” or the symbol “ST” refers to a short ton, an imperial unit of measurement equal to 0.9072 metric tonnes, and the symbol “Bdt” refers to bone dry tonnes. In this MD&A, unless otherwise indicated, all dollar amounts are expressed in Canadian dollars, as are the term “dollars” and the symbols “$” and “CDN$”.The term “U.S. dollars” and the symbol “US$” refer to United States dollars. The information in this report is as at July 30, 2009, which is the date of filing in conjunction with the Company’s press release announcing its results for the second quarter of 2009.Disclosure contained in this document is current to that date, unless otherwise stated. CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This MD&A contains forward-looking statements.Forward-looking statements are statements, other than statements of historical fact, that address or discuss activities, events or developments that the Company expects or anticipates may occur in the future, including statements relating to overall economic conditions, future cost savings, capital expenditures, demand for the Company’s products, product prices and advertising levels, production volumes, future cash flows and liquidity, severance obligations, strength of markets, achievement of synergies, availability of fibre and curtailment of operations.These forward-looking statements can be identified by the use of words such as “anticipate”, “could”, “expect”, “seek”, “may”, “likely”, “intend”, “will”, “believe” and similar expressions or the negative thereof.These forward-looking statements reflect management’s current views and are based on certain assumptions including assumptions as to future economic conditions and courses of action, as well as other factors management believes are appropriate in the circumstances.Such forward-looking statements are subject to risks and uncertainties and no assurance can be given that any of the events anticipated by such statements will occur or, if they do occur, what benefit the Company will derive from them.A number of factors could cause actual results, performance or developments to differ materially from those expressed or implied by such forward-looking statements, including general economic conditions in the U.S., Canada and internationally, market conditions and demand for the Company’s products, levels of advertising spending and circulation, the outlook for inventories, production and pricing, the Company’s ability to successfully obtain cost savings from its cost reduction initiatives, expected cash flows, capital expenditures and completion of capital projects, shifts in industry capacity, fluctuations in foreign exchange and interest rates, fluctuations in availability and cost of raw materials or energy, the implementation of environmental legislation requiring capital for operational changes, the Company’s ability to obtain financing and other factors beyond the Company’s control.Additional information concerning these and other factors can be found in Section 12 of this MD&A under the heading "Risks and uncertainties".The Company disclaims any intention or obligation to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise, except as required by law. Investors are cautioned not to place undue reliance on these forward-looking statements.No forward-looking statement is a guarantee of future results. Table of Contents Page 1. Overview and highlights 4 2. Segmented results 14 3. Liquidity and capital resources 20 4. Related party transactions 24 5. Contingent liability 24 6. Guarantees and indemnities 25 7. Summary of quarterly results 25 8. Non-GAAP measures 25 9. Critical accounting policies and estimates 29 Changes in accounting policies 29 Impact of accounting pronouncements affecting future periods 30 Risks and uncertainties 31 Sensitivity analysis 32 Outlook 33 Disclosure controls and internal control over financial reporting 35 Outstanding share data 35 1. OVERVIEW AND HIGHLIGHTS Second quarter overview General overview Market conditions for the Company’s products continued to be extremely challenging during the second quarter of 2009 (“Q2”).Demand for printing papers for the first half of 2009 declined at record year-over-year rates and prices for the Company’s paper products decreased significantly in Q2.Reported benchmark prices were down quarter-over-quarter US$128 per tonne for newsprint, US$80 per ton for lightweight coated (“LWC”) and US$74 per ton for SC-A uncoated paper.In addition to price decreases, a stronger Canadian dollar in the quarter further negatively impacted revenue in Q2.In this difficult market environment, the Company continued to match production to customer orders resulting in significant curtailment. The Company curtailed 50% of its newsprint capacity, 19% of its specialty printing paper capacity and 100% of its market pulp capacity for Q2.This represented curtailment of 43% of the Company’s total market capacity in the quarter compared to 30% in the first quarter of 2009 (“Q1”). The Company took a number of steps in Q2, in addition to market curtailment, to respond to ongoing deterioration in its markets, including further reductions in staffing levels and capital expenditures, and initiating a legal challenge to unreasonably high municipal property taxes.However, the Company was not able to offset market factors and operating and net earnings declined significantly in the quarter. Financial performance The Company recorded a net loss attributable to the Company of $1.9 million and a net loss attributable to the Company before specific items of $25.6 million in Q2, compared to net earnings attributable to the Company of $20.1 million and net earnings attributable to the Company before specific items of $8.4 million in Q1.EBITDA was $6.1 million compared to $61.1 million in the prior quarter.Q2 EBITDA included restructuring costs of $12.3 million, compared to $4.2 million in Q1.EBITDA before these specific items for Q2 was $18.4 million, compared to $65.3 million in Q1. Product demand and pricing Very weak North American demand for print advertising and consequently significant oversupply, continued to drive prices downward for the Company’s products in Q2.Coated and uncoated mechanical paper prices continued to be negatively impacted by weak demand from retail advertisers, and directory prices declined quarter-over-quarter as weak demand and lower newsprint prices resulted in lower spot market prices.Newsprint price declines accelerated in the face of weak demand and significant oversupply within this market segment.Due to stronger demand from China and a resulting decline in global pulp inventories, prices for Northern Bleached Softwood Kraft (“NBSK”) started to recover in the quarter although they still remained at relatively low levels. Production curtailment Although no new indefinite capacity closures were announced in Q2, the full quarter impact of indefinite curtailment that began during Q1 resulted in an overall increase in production curtailment in all segments in the quarter.Crofton No. 1 paper machine (“C1”), which had been indefinitely curtailed since February 1, 2009, was restarted on May 26, 2009.The restart of C1, which can produce newsprint or directory paper, balanced production with customer orders and partially offset the impact of all three paper machines at Elk Falls being curtailed, which has been the case since February 23, 2009.However, C1 will likely see further curtailment later in the second half of 2009 following the peak season for directory book printing.Elk Falls division paper machines No. 1 (“E1”), No. 2 (“E2”) and No. 5 (“E5”) continued to be curtailed throughout Q2, removing 526,000 tonnes of newsprint and uncoated mechanical paper capacity on an annualized basis.Production of NBSK pulp at Crofton was also indefinitely curtailed throughout Q2, removing 403,000 tonnes of annual pulp capacity. The following table summarizes paper and pulp production curtailment in Q2: Q2, 2009 Production Curtailment (000 tonnes) Specialty printing papers Newsprint Pulp Total Crofton 1 – Elk Falls 2 – Snowflake – – Total 1 Market-related curtailment comprised of 16,300 tonnes of specialty printing papers related to C1 which was curtailed from February 1, 2009 to May 25, 2009 and 85,800 tonnes of market pulp which was indefinitely curtailed on March 8, 2009. 2 Market-related curtailment comprised of 38,000 tonnes of specialty printing papers related to E2 which was indefinitely curtailed on February 23, 2009, 38,300 tonnes of newsprint related to E1, which was curtailed throughout Q1 and Q2, and 54,800 tonnes of newsprint related to E5 which was indefinitely curtailed on February 23, 2009. Restructuring On May 26, 2009, the Company announced a restructuring plan to reduce the level of salaried staff by approximately 100 positions.This included permanent reductions at the Richmond and Nanaimo offices and indefinite layoffs at the Crofton and Elk Falls mills where significant production capacity has been indefinitely curtailed.Since the plan was announced, the number of reductions has been increased to 70 positions and the number of indefinite layoffs reduced to 18 positions.The Company expects to realize approximately $4 million in annualized savings from permanent staffing reductions of 37 in Richmond and Nanaimo with one-time severance costs associated with this reduction estimated to not exceed $3 million.The reduction of 33 staff positions at Elk Falls and Crofton will result in further annualized savings of approximately $4 million but will not be realized until working notice ranging from six to twenty-four months is completed.Savings from indefinite layoffs of 18 people are estimated to be approximately $116,000 per month. The Company recorded restructuring costs of $12.3 million during Q2, primarily related to the restructuring plan for the Powell River division announced in the prior quarter, as well as the salaried staff reduction program. Property tax dispute During Q2, the Company petitioned the Supreme Court of British Columbia (“B.C.”) for judicial review of property tax rates in each of the four municipalities in which its B.C. paper mills are located.The Company is seeking declarations, under Section 262 of the Local Government Act, that the tax rates are unreasonable and therefore beyond the municipalities’ jurisdiction.The petition filed in North Cowichan, B.C., is expected to be heard in early August, 2009.Dates have not yet been set for hearings for the other municipalities.Total property taxes for 2009 for the four municipalities were assessed at $22.9 million, $3.6 million of which relates to school, district, provincial, and other levies, of which the Company has paid $3.2 million.Of the remaining assessment of $19.3 million in municipal property taxes, the Company has paid $6.0 million, representing $1.5 million per community.The Company’s assessment of its actual consumption of services, adjusted for the marginal federal tax rate of 30 per cent to reflect the deductibility of property taxes as a business expense, has been estimated to be approximately $3.5 million for the four municipalities.The Company has recorded its property tax expense and liability based on the full amount of property taxes levied pending the outcome of the judicial review.Refer to Section 1, “Overview and highlights” on “Strategy update”, and Section 12, “Risks and uncertainties”, for further details on property taxes. Financing, liquidity and capital assets On June 23, 2009, the Company announced that it is reviewing alternatives to address the maturity of its senior unsecured notes of US$354 million, 8.625% notes and US$250 million, 7.375% notes which mature in June 2011 and March 2014, respectively.The Company intends to take proactive steps towards refinancing in light of current adverse credit conditions and the absence of any signs of a meaningful recovery for the Company's product lines. The Company’s long-term corporate credit ratings were lowered from B to CCC+ by Standard & Poor’s Rating (“S&P”) in June, 2009 and from B1 to B3 by Moody’s Investors Service (“Moody’s”) in July, 2009.These rating declines reflect both the announced review of refinancing alternatives and the weak market environment for the Company’s products. On July 24, 2009, Powell River Energy Inc. (“PREI”), in which the Company is a 50% joint venture partner, successfully refinanced its $75 million of 6.387% first mortgage bonds through the issuance of $95 million of 6.450% first mortgage bonds.These new bonds mature in 2016 and are non-recourse to the Company.After fees and other expenses the additional $18 million raised via this refinancing will be distributed equally to the joint venture partners. On June 17, 2009, the Canadian federal government announced its “Green Transformation Program”, which is intended to provide a maximum of $1 billion to the Canadian pulp industry in the form of credits against certain capital spending targeted at energy efficiency and environmental performance.Although the specific details of the plan have yet to be announced, the Company anticipates it would qualify to receive capital credits related to black liquor production at its Crofton pulp mill based on the general principles announced to date.However, as the current proposal is linked to 2009 production, the potential benefit to the Company would be significantly reduced by the indefinite curtailment of the Crofton pulp mill since March 8, 2009 and the permanent shutdown of the Elk Falls pulp mill in November 2008 due to the unavailability of sawdust fibre.The legislation for this program is still to be finalized and approved, but based on the Company’s current understanding of the program, credits available to the Company to be offset against qualifying capital projects could be in the range of $10 million to $15 million. At June 30, 2009, the Company had $176.2 million of liquidity available, comprised of $41.6 million in cash and $134.6 million of availability on the Company’s asset-based loan facility (“ABL Facility”).Refer to Section 3, “Liquidity and capital resources” for a discussion of the Company’s credit facility and liquidity. Selected financial information (In millions of dollars, except where otherwise stated) YTD Q2 Q1 TOTAL Q4 Q3 Q2 Q1 Sales $ Operating earnings (loss) EBITDA 1 –before specific items 1 Net earnings (loss) attributable to the Company ) –before specific items 1 ) EBITDA margin 1 % –before specific items 1 % Net earnings (loss) per share attributable to the Company’s common shareholders (in dollars) –basic and diluted $ $ ) $ $ ) $ ) $ ) $ ) $ ) –before specific items 1 ) Sales (000 tonnes) Specialty printing papers Newsprint Total paper Pulp Total sales Production (000 tonnes) Specialty printing papers Newsprint Total paper Pulp - Total production US$/CDN$ foreign exchange 2 Average spot rate (a) Period-end spot rate (b) Average effective rate (c) Common shares (millions) At period-end Weighted average 1 EBITDA, EBITDA before specific items, EBITDA margin, EBITDA margin before specific items, net earnings (loss) attributable to the Company before specific items, and net earnings (loss) per share attributable to the Company’s common shareholders before specific items are non-GAAP measures.EBITDA margin and EBITDA margin before specific items are defined as EBITDA and EBITDA before specific items, as a percentage of sales.Refer to Section 8, “Non-GAAP measures” for further details. 2 Foreign exchange rates: a) Average spot rate is the average Bank of Canada noon spot rate over the reporting period. b) Period-end spot rate is the Bank of Canada noon spot rate on the final business day of the reporting period. c) Average effective rate represents a blended rate which takes account of the applicable spot rates, the Company’s revenue hedging program in the period, and translationof U.S. dollar denominated working capital at period opening and closing rates.See Section 7, “Summary of quarterly results” for further details. Overview of the business Catalyst is a leading producer of specialty printing papers and newsprint in North America.The Company also produces market pulp and owns Western Canada’s largest paper recycling facility.With five mills, including its paper recycling facility, located within a 160-kilometre radius on the south coast of B.C., and one mill located in Snowflake, Arizona, Catalyst has a combined annual capacity of 2,491,000 tonnes of product.The Company is headquartered in Richmond, B.C. The Company is the largest producer of specialty printing papers and newsprint in Western North America.Catalyst’s specialty printing papers include lightweight coated, uncoated mechanical papers, and directory paper.The Company is one of the largest producers of directory paper in the world and the only producer of lightweight coated paper in Western North America. The Company’s business is comprised of three business segments:specialty printing papers, newsprint, and pulp. The chart below illustrates the annual 2009 production capacity of the Company’s principal paper and pulp products by mill: CAPACITY BY MILL LOCATION AND PRODUCT LINE Specialty printing papers Newsprint Pulp Mill location Number of paper machines Uncoated mechanical Lightweight coated Directory Newsprint NBSK pulp Crofton, B.C. 3 - - 2 Elk Falls, B.C. 3 3 - - - Port Alberni, B.C. 2 - - - Powell River, B.C. 3 - - - Snowflake, Arizona 2 - Total capacity (tonnes) 1 1 1 1 Capacities expressed in the above table can vary as the Company is able to switch production between products, particularly newsprint, directory and machine-finished uncoated grades. 2 The Company indefinitely curtailed pulp production at its Crofton mill, effective March 8, 2009, removing the equivalent of 403,000 tonnes, of which 343,000 tonnes are designated as market pulp with the remainder being consumed internally.The capacity noted in the table above has not been adjusted to reflect the indefinite curtailment. 3 The Company has indefinitely curtailed E1, E2 and E5, removing the equivalent of 153,000 tonnes of specialty printing papers and 373,000 tonnes of newsprint annually.The capacity and number of machines noted in the table above have not been adjusted to reflect the indefinite curtailments. Strategy Update The Company’s long-term objective is to achieve higher sustainable earnings and maximize cash flow by focusing on reducing manufacturing costs and optimizing its brands and customer base. 2009 key priorities Faced with difficult capital markets and deteriorating demand for paper, the Company is focused on improving its cost base, liquidity and market position to be able to emerge from the current market downturn in a stronger competitive position in the industry.An update on 2009 key priorities as at June 30, 2009 follows: Focus on cash flows and liquidity through the prudent use of capital, including limiting capital expenditures to basic maintenance of business levels and refinancing the 2009 non-recourse debt maturity of the Company’s variable interest entity (“VIE”), PREI: · During Q2, the Company’s free cash flow was negative $6.4 million and its liquidity decreased by $6.7 million from Q1.Given current levels of production curtailment, the strong Canadian dollar, and prices for paper products that continue to decline, the Company’s cash flow and liquidity will be under increasing pressure if there is no improvement in market conditions for the Company’s products. · Capital expenditures in Q2 were $2.2 million and are expected to be less than $20 million in 2009, compared to $41.9 million in 2008 and $85.8 million in 2007. · During Q2, “in-the-money” debt hedges were unwound for proceeds of $10.4 million, bringing the year-to-date proceeds from monetizing favourable debt hedge positions to $34.8 million. · On July 24, 2009, PREI successfully refinanced $75 million of existing debt upon maturity with $95 million of new first mortgage bonds, maturing in 2016. · The Company is reviewing alternatives for the refinancing of its senior unsecured notes in advance of their maturity dates in 2011 and 2014. Maintain the Company’s focus on matching production to customer orders and keep inventories at appropriate levels: · Production curtailment of 259,200 tonnes in Q2 represented 33% of paper capacity and 100% of market pulp capacity, and finished goods inventory levels as at June 30, 2009 of 49,600 tonnes compared to an average quarter-end inventory level of 105,200 tonnes in 2008 and 77,800 tonnes at the end of the prior quarter. · The Company currently anticipates taking 260,500 tonnes of production curtailment in Q3, 2009 (“Q3”). Identify further opportunities to reduce “fixed” costs during periods of production curtailment to minimize the financial impact of operating at reduced volumes: · Mill fixed costs were $14.5 million lower in Q2 than the previous quarter compared to a reduction in production volume of 60,700 tonnes. · During Q2, the Company initiated a salaried staff restructuring program designed to reduce staff by approximately 100 positions. · The Company continues to focus on reducing the fixed cost burden of property taxes. The Company has proposed a municipal taxation model based on cost of service by class.If adopted, the taxation rate by class will fairly reflect the cost spent by the municipality for each class and will avoid the historical over taxation of major industry to subsidize residential and small business tax classes. A legal challenge has been initiated by the Company in B.C. with respect to the municipal portion of property taxes. Implement plans to reduce labour costs to $80 per tonne: · Manning structures designed to achieve an $80 per tonne labour target at the Powell River, Port Alberni, and Crofton mills were announced in prior quarters and continue to be implemented. · The Company is considering further initiatives to improve its labour cost structure beyond the $80 per tonne target and is exploring opportunities to establish new cost per hour targets. Reduce municipal property taxes in four of the municipalities in B.C. that the Company operates: · The Company has petitioned the Supreme Court of B.C. for judicial review of municipal property tax rates in four of the municipalities in which it operates.The property tax assessments from these municipalities total $19.3 million for 2009.On July 2, 2009, the Company paid $6.0 million, an amount the Company estimates is approximately $2.5 million higher than the cost of the municipal services it receives. Other strategic initiatives Thermomechanical Pulp (“TMP”) investment in Port Alberni In May, 2009, the Company began operating its upgraded TMP plant at the Port Alberni mill, completing the last part of the agreement reached with the mill’s union employees in February, 2008.The capital upgrade increases TMP production capacity, reduces the use of recycled de-inked pulp, and decreases the Company’s overall fibre and power costs.The Company incurred $0.9 million to substantially complete this upgrade during Q2 and a further $1.1 million is expected to be incurred during the balance of 2009.The total cost of the TMP upgrade will be approximately $9.1 million, compared to a previously announced estimate of $12 million. Consolidated results of operations Three months ended June 30, 2009 compared to three months ended March 31, 2009 Sales Sales in Q2 decreased by $61.0 million, or 17.3%, compared to Q1.The decrease was primarily due to lower prices across all paper products, lower pulp sales volumes, reflecting a full quarter of market pulp curtailment, and the negative impact of the stronger Canadian dollar. EBITDA and EBITDA before specific items ($ millions) EBITDA 1 EBITDA before specific items1 Q1, 2009 $ $ Paper prices ) ) Pulp prices ) ) Impact of Canadian dollar on sales, inclusive of hedging 2 ) ) Volume and mix ) ) Fibre mix and costs Labour costs Maintenance Lower of cost or market valuation of inventories ) ) Restructuring costs ) - Other, net ) ) Q2, 2009 $ $ 1 EBITDA and EBITDA before specific items are non-GAAP measures.Refer to Section 8, “Non-GAAP measures” for further details. 2 Estimated total impact on EBITDA of average foreign exchange effective rate movement period-to-period is negative $6.3 million. Operating earnings (loss) The Company’s operating loss increased by $53.7 million compared to Q1.The decrease was primarily related to lower EBITDA of $55.0 million in Q2. Net earnings (loss) attributable to the Company Net loss attributable to the Company in Q2 of $1.9 million ($0.01 per common share) was a deterioration of $22.0 million compared to net earnings attributable to the Company of $20.1 million ($0.06 per common share) in Q1.This was primarily related to lower after-tax operating earnings of $37.6 million and the absence of an after-tax gain on cancellation of long-term debt of $26.1 million that was realized in Q1, offset by an after-tax exchange gain on the translation of long-term debt of $32.2 million in Q2 compared to an after-tax foreign exchange loss of $10.7 million in Q1.Net loss attributable to the Company before specific items in Q2 of $25.6 million ($0.06 per common share) was a deterioration of $34.0 million compared to net earnings attributable to the Company before specific items of $8.4 million ($0.02 per common share) in the previous quarter.Refer to Section 8, “Non-GAAP measures” for details on net earnings (loss) attributable to the Company before specific items. Three months ended June 30, 2009 compared to three months ended June 30, 2008 Sales Sales in Q2 decreased by $161.4 million, or 35.6%, compared to Q2, 2008.The impact of lower average pulp and paper prices and lower sales volume across all products significantly outweighed the positive impact of the weaker Canadian dollar in Q2 relative to Q2, 2008.Sales volume was negatively impacted by increased market curtailment in Q2, as well as the loss of sales volume from the Elk Falls pulp and white top linerboard operation which was permanently shutdown in Q4, 2008. EBITDA and EBITDA before specific items ($ millions) EBITDA1 EBITDA before specific items1 Q2, 2008 $ $ Paper prices ) ) Pulp prices ) ) Impact of Canadian dollar on sales, inclusive of hedging 2 Volume and mix ) ) Fibre mix and costs Labour costs Maintenance Other fixed costs Lower of cost or market valuation of inventories ) ) Restructuring costs ) - Other, net Q2, 2009 $ $ 1 EBITDA and EBITDA before specific items are non-GAAP measures.Refer to Section 8, “Non-GAAP measures” for further details. 2 Estimated total impact on EBITDA of average foreign exchange effective rate movement period-to-period is positive $13.9 million. Operating earnings (loss) The Company’s operating loss improved by $123.6 million in Q2 compared to Q2, 2008.The improvement over the comparative period was related to the $136.5 million impairment charge on Elk Falls pulp and white top linerboard assets in Q2, 2008 and lower amortization expense of $10.5 million in the current quarter, offset by lower EBITDA of $23.4 million in Q2. Net earnings (loss) attributable to the Company Net loss attributable to the Company in Q2 of $1.9 million ($0.01 per common share) improved $120.0 million compared to a net loss attributable to the Company of $121.9 million ($0.33 per common share) in Q2, 2008.This was largely due to the after-tax improvement in operating earnings in Q2 of $85.0 million, as well as an after-tax exchange gain on the translation of long-term debt of $32.2 million in Q2 compared to an after-tax foreign exchange loss of $1.0 million in Q2, 2008.Net loss attributable to the Company before specific items of $25.6 million ($0.06 per common share) increased by $5.3 million from a net loss attributable to the Company before specific items of $20.3 million ($0.06 per common share) in Q2, 2008.Refer to Section 8, “Non-GAAP measures” for details on net earnings (loss) attributable to the Company before specific items. Six months ended June 30, 2009 compared to six months ended June 30, 2008 Sales Sales in Q2 YTD, 2009 decreased by $208.4 million, or 24.4%, compared to Q2 YTD, 2008.The negative impact of lower average pulp prices and lower sales volume for pulp and specialty printing papers was partly offset by the positive impact of the weaker Canadian dollar in Q2 YTD, 2009 and higher paper prices.The Company’s sales volume was negatively impacted by increased market curtailment in Q2 YTD, 2009, as well as the loss of sales from the Elk Falls pulp and white top linerboard operation which was permanently shutdown in Q4, 2008.These negative volume impacts outweighed the inclusion of Snowflake for the full six months in 2009 whereas in 2008 it was only included from the date of acquisition in April. EBITDA and EBITDA before specific items ($ millions) EBITDA1 EBITDA before specific items1 Q2 YTD, 2008 $ $ Paper prices Pulp prices ) ) Impact of Canadian dollar on sales, inclusive of hedging 2 Volume and mix ) ) Distribution costs Labour costs Maintenance Other fixed costs Restructuring costs ) - Other, net Q2 YTD, 2009 $ $ 1 EBITDA and EBITDA before specific items are non-GAAP measures.Refer to Section 8, “Non-GAAP measures” for further details. 2 Estimated total impact on EBITDA of average foreign exchange effective rate movement period-to-period is positive $32.1 million. Operating earnings (loss) The Company’s operating loss improved by $177.2 million in Q2 YTD, 2009 compared to Q2 YTD, 2008.The improvement was due to the $136.5 million impairment charge on Elk Falls pulp and white top linerboard assets in Q2 YTD, 2008, combined with higher EBITDA of $25.6 million and lower amortization expense of $15.3 million in the current period. Net earnings (loss) attributable to the Company Net earnings attributable to the Company in Q2 YTD, 2009 of $18.2 million ($0.05 per common share) improved $178.6 million compared to a net loss attributable to the Company of $160.4 million ($0.55 per common share) in Q2 YTD, 2008.This was largely due to the after-tax improvement in operating loss of $122.2 million, an after-tax gain on cancellation of long-term debt of $26.1 million, and an after-tax exchange gain on the translation of long-term debt of $21.5 million in Q2 YTD, 2009, compared to an after-tax foreign exchange loss of $15.1 million in Q2 YTD, 2008.Net loss attributable to the Company before specific items of $17.2 million ($0.04 per common share) improved by $24.9 million from a net loss attributable to the Company before specific items of $42.1 million ($0.15 per common share) in Q2 YTD, 2008.Refer to Section 8, “Non-GAAP measures” for details on net earnings (loss) attributable to the Company before specific items. 2. SEGMENTED RESULTS Specialty printing papers (In millions of dollars, except where otherwise stated) YTD Q2 Q1 TOTAL Q4 Q3 Q2 Q1 Sales $ Operating earnings (loss) EBITDA 1 –before specific items 1 EBITDA margin 1 % –before specific items 1 % Sales (000 tonnes) Production (000 tonnes) Curtailment (000 tonnes) 2 – Average sales revenue per tonne $ Average delivered cash costs per tonne 3 –before specific items 3 Benchmark prices SC-A paper, 35 lb. (US$/ton) 4 LWC paper, No. 5, 40 lb. (US$/ton) 4 Telephone directory paper, 22.1 lb.(US$/ton) 4 1 EBITDA, EBITDA before specific items, EBITDA margin, EBITDA margin before specific items, and average delivered cash costs per tonne before specific items are non-GAAP measures.EBITDA margin and EBITDA margin before specific items are defined as EBITDA and EBITDA before specific items as a percentage of sales.Refer to Section 8, “Non-GAAP measures” for further details. 2 Curtailment consists of downtime related to unavailability of fibre and market demand in 2008 and downtime related to market demand in 2009.Q2, 2009 curtailment includes 38,000 tonnes related to E2 which was indefinitely curtailed on February 23, 2009, as well as 16,300 tonnes related to C1 (curtailed February 1, 2009 to May 25, 2009). 3 Average delivered cash costs per tonne consist of cost of sales excluding depreciation and amortization, and including the impact of SG&A and restructuring costs.Average delivered cash costs per tonne before specific items consist of cost of sales excluding depreciation and amortization, and including the impact of SG&A, but excluding the impact of restructuring costs. 4 Benchmark selling prices are sourced from Resource Information Systems, Inc. (“RISI”). Segment Overview Specialty printing paper markets continued to deteriorate in Q2 due to weak advertising, as retailers and magazine publishers continued to reduce print media circulation and page counts.With reduced demand for coated and uncoated mechanical papers, prices continued to decline sharply in Q2. North American demand for coated mechanical papers fell 26.7% year-over-year and industry capacity operating rates were significantly below 2008 levels.The Q2 average LWC benchmark price was US$817 per ton, a decrease of US$80 per ton, or 8.9%, from Q1.Compared to Q2, 2008, the average benchmark price was down US$148 per ton, or 15.3%. Demand for high-gloss and standard grade uncoated papers fell 24.0% and 16.6%, respectively, year-over-year and operating rates were well below their respective 2008 levels.The average benchmark price for SC-A in Q2 was US$803 per ton, a decrease of US$74 per ton, or 8.4%, from Q1 compared to a decrease of US$47 per ton, or 5.5%, from the same quarter last year.Given the continued decline in demand and pricing for uncoated mechanical papers, the indefinite curtailment of E2, implemented February 23, 2009, continued throughout Q2, removing 153,000 tonnes of specialty printing papers on an annualized basis. North American directory demand fell by 24.4% year-over-year.Prices were relatively stable quarter-over-quarter due to the existence of annual pricing agreements with major directory customers.However, directory prices for Q2 were negatively impacted to some extent by non-contracted volume at lower spot prices.The average benchmark price for Q2 was US$770 per ton, a decrease of US$30 per ton, or 3.8%, from Q1.Compared to Q2, 2008, the average benchmark price was up US$25 per ton, or 3.4%.During Q2, the Company curtailed 16,300 tonnes of directory paper on its C1 machine. Operational performance Three months ended June 30, 2009 compared to three months ended June 30, 2008 Operating loss for the specialty printing papers segment in Q2 increased $3.4 million compared to Q2, 2008.EBITDA and EBITDA before specific items decreased $6.4 million and increased $2.9 million, respectively, compared to the same period in 2008.Refer to Section 8, “Non-GAAP measures” for details on EBITDA before specific items. Sales volume decreased 51,800 tonnes, or 19.4%, from the comparative period in 2008 largely due to production curtailment in Q2.Average sales revenue increased by $46 per tonne over the comparative period, as the positive impact of the weaker Canadian dollar and higher directory prices more than offset lower transaction prices for the rest of the Company’s specialty printing paper products. Average delivered cash costs increased $52 per tonne from the comparative period in 2008, primarily due to higher restructuring costs in Q2 and the impact of production curtailment.Before the impact of specific items, average delivered cash costs increased $9 per tonne from the comparative period in 2008.Refer to Section 8, “Non-GAAP measures” for details on average delivered cash costs before specific items. Six months ended June 30, 2009 compared to six months ended June 30, 2008 Operating earnings for the specialty printing papers segment in Q2 YTD, 2009 improved $28.0 million compared to Q2 YTD, 2008.EBITDA and EBITDA before specific items improved $23.7 million and $24.0 million, respectively, compared to the same period in 2008.Refer to Section 8, “Non-GAAP measures” for details on EBITDA before specific items. Sales volume decreased 111,300 tonnes, or 20.8%, from the comparative period in 2008 largely due to production curtailment in Q2 YTD, 2009.Average sales revenue increased by $88 per tonne over the comparative period, as lower prices for coated mechanical papers were more than offset by the positive impact of a weaker Canadian dollar and higher directory prices. Average delivered cash costs increased $13 per tonne from the comparative period in 2008.This was primarily due to higher restructuring costs in Q2 and the impact of production curtailment.Before the impact of specific items, average delivered cash costs increased $6 per tonne from the comparative period in 2008.Refer to Section 8, “Non-GAAP measures” for details on average delivered cash costs before specific items. Newsprint (In millions of dollars, except where otherwise stated) YTD Q2 Q1 TOTAL Q4 Q3 Q2 Q1 Sales $ Operating earnings (loss) EBITDA 1 ) ) –before specific items 1 ) ) EBITDA margin 1 % %) % %) –before specific items 1 % %) % %) Sales (000 tonnes) Production (000 tonnes) Curtailment (000 tonnes) 2 Average sales revenue per tonne $ Average delivered cash costs per tonne 3 –before specific items 3 Benchmark price Newsprint 48.8 gsm, West Coast delivery(US$/tonne) 4 1 EBITDA, EBITDA before specific items, EBITDA margin, EBITDA margin before specific items, and average delivered cash costs per tonne before specific items are non-GAAP measures.EBITDA margin and EBITDA margin before specific items are defined as EBITDA and EBITDA before specific items as a percentage of sales.Refer to Section 8, “Non-GAAP measures” for further details. 2 Curtailment consists of downtime related to unavailability of fibre and market demand in 2008 and downtime related to market demand in 2009.Q2, 2009 curtailment includes 38,300 tonnes related to E1 (curtailed throughout Q1and Q2), and 54,800 tonnes related to E5 which is indefinitely curtailed (effective February 23, 2009). 3 Average delivered cash costs per tonne consist of cost of sales excluding depreciation and amortization, and including the impact of SG&A and restructuring costs.Average delivered cash costs per tonne before specific items consist of cost of sales excluding depreciation and amortization, and including the impact of SG&A, but excluding the impact of restructuring costs. 4 Benchmark selling prices are sourced from RISI. Segment Overview Total North American demand for newsprint was down 28.7% in Q2, year-over-year and prices continued to face intense downward pressure.Publishers responded to weak advertising demand and circulation with reduced linage, page counts and publication days.The average newsprint benchmark price for Q2 was US$564 per tonne, a decrease of US$128 per tonne, or 18.5%, from Q1.Compared to Q2, 2008, the average benchmark price was down US$106 per tonne, or 15.8%. The restart of C1 on May 26, 2009, contributed 10,900 tonnes of newsprint production in Q2, compared to 6,800 tonnes of newsprint production on C1 in Q1.The restart allowed production to be balanced with customer demand. During Q2, the Company curtailed 26,000 tonnes of newsprint production at its Snowflake mill.The Company’s newsprint machines at Elk Falls, E1 and E5, continued to be indefinitely curtailed throughout Q2, removing the equivalent of 373,000 tonnes of newsprint on an annualized basis. Operational performance Three months ended June 30, 2009 compared to the three months ended June 30, 2008 Operating loss for the newsprint segment in Q2 increased $16.9 million compared to Q2, 2008.EBITDA and EBITDA before specific items decreased $14.9 million and $13.5 million, respectively, compared to the same period in 2008.Refer to Section 8, “Non-GAAP measures” for details on EBITDA before specific items. Sales volume decreased 39,800 tonnes, or 23.3%, from Q2, 2008, due to higher production curtailment during Q2, 2009 of 80,800 tonnes, offset by the impact of including Snowflake for the full three months in Q2, 2009, compared to from the date of acquisition in April in Q2, 2008.Snowflake also had ten days of production downtime due to a major capital upgrade in Q2, 2008.Average sales revenue decreased $43 per tonne due to lower transaction prices which more than offset the positive impact of the weaker Canadian dollar. Average delivered cash costs increased $66 per tonne from the comparative period in 2008.This was primarily due to higher restructuring, the negative impact of write-downs of finished goods and raw material inventories related to newsprint in Q2, 2009, and the impact of production curtailment.Before the impact of specific items, average delivered cash costs increased $54 per tonne from the comparative period in 2008.Refer to Section 8, “Non-GAAP measures” for details on average delivered cash costs before specific items. Six months ended June 30, 2009 compared to the six months ended June 30, 2008 Operating loss for the newsprint segment in Q2 YTD, 2009 decreased $3.6 million compared to Q2 YTD, 2008.EBITDA and EBITDA before specific items improved $9.8 million and $8.3 million, respectively, compared to the same period in 2008.Refer to Section 8, “Non-GAAP measures” for details on EBITDA before specific items. Sales volume increased 3,800 tonnes, or 1.5%, from Q2 YTD, 2008 as the additional sales volume related to the Snowflake acquisition in Q2, 2008, was not entirely offset by increased market curtailment in Q2 YTD, 2009.Average sales revenue increased $63 per tonne as the positive impact of the weaker Canadian dollar more than offset the lower average transaction prices. Average delivered cash costs increased $25 per tonne from the comparative period in 2008.This was primarily due to the negative impact of write-downs of finished goods and raw material inventories related to newsprint in Q2, and the impact of production curtailment.Before the impact of specific items, average delivered cash costs increased $30 per tonne from the comparative period in 2008.Refer to Section 8, “Non-GAAP measures” for details on average delivered cash costs before specific items. Pulp (In millions of dollars, except where otherwise stated) YTD Q2 Q1 TOTAL Q4 Q3 Q2 Q1 Sales $ Operating earnings (loss) EBITDA1 ) –before specific items1 ) EBITDA margin1 %) %) %) %) %) %) % % –before specific items1 %) %) %) %) %) % % % Sales (000 tonnes) Production (000 tonnes) - Curtailment (000 tonnes)2 Average sales revenue per tonne $ Average delivered cash costs per tonne3 –before specific items3 Benchmark prices NBSK pulp, Northern Europe delivery(US$/tonne)4 1 EBITDA, EBITDA before specific items, EBITDA margin, EBITDA margin before specific items, and average delivered cash costs per tonne before specific items are non-GAAP measures.EBITDA margin and EBITDA margin before specific items are defined as EBITDA and EBITDA before specific items as a percentage of sales.Refer to Section 8, “Non-GAAP measures” for further details. 2 Curtailment consists of downtime related to unavailability of fibre and market demand in 2008 and includes the impact on production in Q4, 2008 post closure of the Elk Falls pulp mill and white top linerboard operation in November 2008 (39,200 tonnes in Q4 from date of permanent closure to year-end).Curtailment consists of downtime related to market demand in 2009 and includes curtailment related to Crofton pulp which was indefinitely curtailed on March 8, 2009. 3 Average delivered cash costs per tonne consist of cost of sales excluding depreciation and amortization, and including the impact of SG&A and restructuring costs.Average delivered cash costs per tonne before specific items consist of cost of sales excluding depreciation and amortization, and including the impact of SG&A, but excluding the impact of restructuring costs. 4 Benchmark selling prices are sourced from RISI. Segment Overview Demand for chemical pulp remained weak during Q2, down 0.3%, with the NBSK segment of the market declining 8.9%.Prices improved marginally as a consequence of declines in pulp inventories and continued strong buying from China.The benchmark price for NBSK was US$602 per tonne in Q2 compared to US$585 per tonne in Q1.Compared to Q2, 2008, the average benchmark price decreased US$298 per tonne, or 33.1%. Given the constraints on fibre supply caused by lower demand for lumber and the lack of improvement in the overall market for pulp, production at the Company’s Crofton pulp mill remained curtailed throughout Q2.This removed the equivalent of 403,000 tonnes of annual production capacity, of which 343,000 tonnes were designated as market pulp with the remainder designated for internal consumption. Operational performance Three months ended June 30, 2009 compared to the three months ended June 30, 2008 The pulp segment operating loss in Q2 decreased by $143.9 million compared to Q2, 2008, primarily due to the impairment charge of $136.5 million in Q2, 2008 related to the Elk Falls pulp and white top linerboard assets combined with lower amortization of $9.5 million in Q2.EBITDA and EBITDA before specific items decreased $2.1 million and $1.7 million, respectively, compared to the same period in 2008.Refer to Section 8, “Non-GAAP measures” for details on EBITDA before specific items. Sales volume decreased 117,700 tonnes, or 90.5%, from Q2, 2008, primarily due to the permanent closure of the Elk Falls pulp and white top linerboard operation in November, 2008, and the curtailment of 85,800 tonnes of Crofton market pulp production in Q2.Average sales revenue decreased $216 per tonne due to lower average transaction prices, partly offset by the positive impact of the weaker Canadian dollar. Average delivered cash costs decreased $116 per tonne from the comparative period primarily reflecting the positive impact of inventory valuation of NBSK pulp finished goods and raw material in Q2.Before the impact of specific items, average delivered cash costs decreased $161 per tonne from the comparative period in 2008.Refer to Section 8, “Non-GAAP measures” for details on EBITDA before specific items. Six months ended June 30, 2009 compared to the six months ended June 30, 2008 Pulp segment operating loss in Q2 YTD, 2009 improved by $145.6 million, compared to Q2 YTD, 2008 due to the Elk Falls pulp and white top linerboard operation impairment charge of $136.5 million in Q2 YTD, 2008 combined with lower amortization of $17.0 million in Q2 YTD, 2009.This was offset by lower EBITDA of $7.9 million in the current period.EBITDA and EBITDA before specific items decreased by $7.9 million and $6.0 million, respectively.Refer to Section 8, “Non-GAAP measures” for details on EBITDA before specific items. Sales volume decreased 203,600 tonnes, or 73.9%, from Q2 YTD, 2008, due to the permanent closure of the Elk Falls pulp and white top linerboard operation in November, 2008, and the curtailment of 120,000 tonnes of Crofton market pulp production in Q2 YTD, 2009.Average sales revenue decreased $166 per tonne primarily due to lower average transaction prices partly offset by the positive impact of the weaker Canadian dollar. Average delivered cash costs decreased $90 per tonne from the comparative period reflecting the positive impact of inventory valuation of NBSK pulp finished goods and raw material in Q2 YTD, 2009.Before the impact of specific items, average delivered cash costs decreased $118 per tonne from the comparative period in 2008.Refer to Section 8, “Non-GAAP measures” for details on EBITDA before specific items. 3. LIQUIDITY AND CAPITAL RESOURCES Selected financial information (In millions of dollars, except where otherwise stated) YTD Q2 Q1 TOTAL Q4 Q3 Q2 Q1 Cash flows provided (used) by operations before changes in non-cash working capital $ $ ) $ Changes in non-cash working capital ) Cash flows provided (used) by Operations ) Investing activities ) Financing activities ) Capital spending Amortization Impairment – Capital spending as % of amortization 8
